DETAILED ACTION
The action is responsive to the Application filed on 03/07/2022. Claims 21-41 are pending in the case. Claims 21, 31 and 41 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 11000261. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set from the '261 patent only including minor differences in structure, see chart below where bolded portions are similar.

Application No. 17/314577
US Pat. No. 11000261
21. An ultrasound apparatus comprising: 
a display configured to display, on an ultrasound image, a first measuring point and a second measuring point which indicate points on the ultrasound image that are to be measured; 
a user inputter, comprising a touch panel, configured to receive a first touch input when the first touch input is detected on a first adjusting portion on the display, and to receive a second touch input when the second touch input is detected on a second adjusting portion on the display; and 
a controller, comprising an image processor, configured to: 
change positions of the first and second adjusting portions by the first and second touch inputs, respectively, so as to adjust positions of the first measuring point and the second measuring point, respectively, and 
obtain a measurement value based on the adjusted positions of the first measuring point and the second measuring point, wherein the position of the first adjusting portion is configured to move with respect to a second reference point, and the position of the second adjusting portion is configured to move with respect to a first reference point.

22. The ultrasound apparatus of claim 21, wherein the position of the first adjusting portion moves with respect to the second reference point while being spaced apart from the first measuring point, and 
the position of the second adjusting portion moves with respect to the first reference point while being spaced apart from the second measuring point.

23. The ultrasound apparatus of claim 21, wherein the position of the first adjusting portion moves toward or away from, and/or rotates about, the second reference point, and 
wherein the position of the second adjusting portion moves toward or away from, and/or rotates about, the first reference point.

24. The ultrasound apparatus of claim 21, wherein the position of the first measuring point is spaced apart from the first adjusting portion by a first predetermined distance, the first predetermined distance being maintained while the position of the first adjusting portion changes, and 
wherein the position of the second measuring point is spaced apart from the second adjusting portion by a second predetermined distance, the second predetermined distance being maintained while the position of the second adjusting portion changes.

25. The ultrasound apparatus of claim 21, wherein the position of the second measuring point is kept unchanged when the first touch input for changing the position of the first adjusting portion is received, and 
wherein the position of the first measuring point is kept unchanged when the second touch input for changing the position of the second adjusting portion is received.

26. The ultrasound apparatus of claim 21, wherein the controller is further configured to concurrently display the first measuring point, the second measuring point, the first adjusting portion, and the second adjusting portion.

27. The ultrasound apparatus of claim 21, wherein the display is further configured to display, on the ultrasound image, a measuring device image representing a physical shape of a measuring device, wherein the measuring device image comprises the first and second adjusting portions and the first and second measuring points.

28. The ultrasound apparatus of claim 27, wherein the first and second touch inputs for changing the positions of the first adjusting portion and the second adjusting portion comprise a user input of touching and dragging the first adjusting portion and the second adjusting portion.

29. The ultrasound apparatus of claim 28, wherein the user inputter is further configured to receive a touch input of ending the user input of touching and dragging the first adjusting portion and the second adjusting portion, and 
the display is further configured to display on the ultrasound image a button image for storing the obtained measurement value in correspondence with the ultrasound image when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended.

30. The ultrasound apparatus of claim 28, wherein the user inputter is further configured to receive a touch input of ending the user input of touching and dragging the first adjusting portion and the second adjusting portion, and 
the display is further configured to delete the measuring device image and display on the ultrasound image a button image for re-adjusting the positions of the first measuring point and the second measuring point when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended.
1. An ultrasound apparatus comprising: 
a display configured to display on an ultrasound image a measuring device image representing a physical shape of a measuring device, wherein the measuring device image comprises a first measuring point and a second measuring point which indicate points on the ultrasound image that are to be measured, a first adjusting portion that is spaced apart from the first measuring point by a first predetermined distance, a second adjusting portion that is spaced apart from the second measuring point by a second predetermined distance, a first reference point, and a second reference point; 
a user inputter comprising a touch panel, which is configured to receive a touch input for changing positions of the first adjusting portion and the second adjusting portion; and 
a controller configured to adjust positions the first measuring point and the second measuring point based on the changed positions of the first adjusting portion and the second adjusting portion, and to obtain a measurement value based on positions of the first adjusting point and the second measuring point, the positions of which are adjusted, 
wherein the controller comprises an image processor, 
wherein the controller is further configured to: 
control the display to concurrently display the first measuring point, the second measuring point, the first adjusting portion for adjusting a position of the first measuring point, and the second adjusting portion for adjusting a position of the second measuring point, and 
wherein the position of the second measuring point is kept unchanged even if the touch input for changing the position of the first adjusting portion is received, and 
wherein the first measuring point is displayed at a first location that is apart from the first adjusting portion, and the second measuring point is displayed at a second location that is apart from the second adjusting portion,
wherein the first adjusting portion is configured to move the first measuring point with multiple degrees of freedom in relation to the second reference point while remaining spaced apart from the first measuring point by the first predetermined distance, 
wherein the second adjusting portion is configured to move the second measuring point with multiple degrees of freedom in relation to the first reference point while remaining spaced apart from the second measuring point by the second predetermined distance, 
wherein the first adjusting portion and the first reference point are disposed at a first end of the measuring device image, and 
wherein the second adjusting portion and the second reference point are disposed at a second end of the measuring device image that is opposite to the first end.

7. The ultrasound apparatus of claim 1, wherein the touch input for changing the positions of the first adjusting portion and the second adjusting portion comprises a user input of touching and dragging the first adjusting portion and the second adjusting portion.

8. The ultrasound apparatus of claim 7, wherein the user inputter is further configured to receive a touch input of ending the user input of touching and dragging the first adjusting portion the second adjusting portion, and 
the display is further configured to display on the ultrasound image a button image for storing the obtained measurement value in correspondence with the ultrasound image, when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended.

9. The ultrasound apparatus of claim 7, wherein the user inputter is further configured to receive a touch input of ending the user input of touching and dragging the first adjusting portion the second adjusting portion, and
the display is further configured to delete the measuring device image and display on the ultrasound image a button image for re-adjusting the positions of the first measuring point and the second measuring point, when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended.


Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25 and 29-31 of copending Application No. 17/314501 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set from the 17/314501 application only including minor differences in structure, see chart below where bolded portions are similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 17/314577
Application No. 17/314501
21. An ultrasound apparatus comprising: 
a display configured to display, on an ultrasound image, a first measuring point and a second measuring point which indicate points on the ultrasound image that are to be measured; 
a user inputter, comprising a touch panel, configured to receive a first touch input when the first touch input is detected on a first adjusting portion on the display, and to receive a second touch input when the second touch input is detected on a second adjusting portion on the display; and 
a controller, comprising an image processor, configured to: 
change positions of the first and second adjusting portions by the first and second touch inputs, respectively, so as to adjust positions of the first measuring point and the second measuring point, respectively, and 
obtain a measurement value based on the adjusted positions of the first measuring point and the second measuring point, 
wherein the position of the first adjusting portion is configured to move with respect to a second reference point, and the position of the second adjusting portion is configured to move with respect to a first reference point.

22. The ultrasound apparatus of claim 21, wherein the position of the first adjusting portion moves with respect to the second reference point while being spaced apart from the first measuring point, and 
the position of the second adjusting portion moves with respect to the first reference point while being spaced apart from the second measuring point.

23. The ultrasound apparatus of claim 21, wherein the position of the first adjusting portion moves toward or away from, and/or rotates about, the second reference point, and 
wherein the position of the second adjusting portion moves toward or away from, and/or rotates about, the first reference point.

24. The ultrasound apparatus of claim 21, wherein the position of the first measuring point is spaced apart from the first adjusting portion by a first predetermined distance, the first predetermined distance being maintained while the position of the first adjusting portion changes, and 
wherein the position of the second measuring point is spaced apart from the second adjusting portion by a second predetermined distance, the second predetermined distance being maintained while the position of the second adjusting portion changes.

25. The ultrasound apparatus of claim 21, wherein the position of the second measuring point is kept unchanged when the first touch input for changing the position of the first adjusting portion is received, and 
wherein the position of the first measuring point is kept unchanged when the second touch input for changing the position of the second adjusting portion is received.

26. The ultrasound apparatus of claim 21, wherein the controller is further configured to concurrently display the first measuring point, the second measuring point, the first adjusting portion, and the second adjusting portion.

27. The ultrasound apparatus of claim 21, wherein the display is further configured to display, on the ultrasound image, a measuring device image representing a physical shape of a measuring device, wherein the measuring device image comprises the first and second adjusting portions and the first and second measuring points.

28. The ultrasound apparatus of claim 27, wherein the first and second touch inputs for changing the positions of the first adjusting portion and the second adjusting portion comprise a user input of touching and dragging the first adjusting portion and the second adjusting portion.

29. The ultrasound apparatus of claim 28, wherein the user inputter is further configured to receive a touch input of ending the user input of touching and dragging the first adjusting portion and the second adjusting portion, and 
the display is further configured to display on the ultrasound image a button image for storing the obtained measurement value in correspondence with the ultrasound image when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended.

30. The ultrasound apparatus of claim 28, wherein the user inputter is further configured to receive a touch input of ending the user input of touching and dragging the first adjusting portion and the second adjusting portion, and 
the display is further configured to delete the measuring device image and display on the ultrasound image a button image for re-adjusting the positions of the first measuring point and the second measuring point when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended.
21. (New) An ultrasound apparatus comprising: 
a display configured to display, on an ultrasound image, a measuring device image representing a physical shape of a measuring device, wherein the measuring device image comprises: 
a first adjusting portion and a second adjusting portion, on which a first touch input and a second touch input are received, respectively; and 
a first measuring point and a second measuring point which indicate points on the ultrasound image that are to be measured; 
a user inputter, comprising a touch panel, configured to receive the first touch input and the second touch input for changing positions of the first adjusting portion and the second adjusting portion, respectively; 
a controller, comprising an image processor, configured to: 
concurrently display the first measuring point, the second measuring point, the first adjusting portion, and the second adjusting portion, 
change the positions of the first adjusting portion and the second adjusting portion by the first and second touch inputs, respectively, so as to adjust positions of the first measuring point and the second measuring point, respectively, and 
obtain a measurement value based on the adjusted positions of the first measuring point and the second measuring point, 
wherein the position of the first measuring point is spaced apart from the first adjusting portion by a first predetermined distance, and 
wherein the position of the second measuring point is spaced apart from the second adjusting portion by a second predetermined distance.

22. (New) The ultrasound apparatus of claim 21, wherein the first predetermined distance is maintained while the position of the first adjusting portion changes, and the second predetermined distance is maintained while the position of the second adjusting portion changes.

24. (New) The ultrasound apparatus of claim 23, wherein the position of the second measuring point is kept unchanged when the first touch input for changing the position of the first adjusting portion is received, and wherein the position of the first measuring point is kept unchanged when the second touch input for changing the position of the second adjusting portion is received.

25. (New) The ultrasound apparatus of claim 23, wherein the position of the first adjusting portion moves toward or away from, and/or rotates about, the second reference point, and wherein the position of the second adjusting portion is configured to move toward or away from, and/or rotate about, the first reference point.

29. (New) The ultrasound apparatus of claim 21, wherein the first and second touch inputs for changing the positions of the first adjusting portion and the second adjusting portion comprise a user input of touching and dragging the first adjusting portion and the second adjusting portion.

30. (New) The ultrasound apparatus of claim 29, wherein the user inputter is further configured to receive a touch input of ending the user input of touching and dragging the first adjusting portion and the second adjusting portion, and the display is further configured to display on the ultrasound image a button image for storing the obtained measurement value in correspondence with the ultrasound image when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended.

31. (New) The ultrasound apparatus of claim 29, wherein the user inputter is further configured to receive a touch input of ending the user input of touching and dragging the first adjusting portion and the second adjusting portion, and the display is further configured to delete the measuring device image and display on the ultrasound image a button image for re-adjusting the positions of the first measuring point and the second measuring point when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-23, 25, 31-33, 35 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mander et al. (US 20150297179 A1, hereinafter Mander).

As to claim 21, Mander discloses an ultrasound apparatus comprising: 
a display configured to display, on an ultrasound image, a first measuring point and a second measuring point which indicate points on the ultrasound image that are to be measured (“In the illustrated embodiment, the base unit 110 includes a casing 112 (e.g., a plastic and/or metallic casing) and a touchscreen display 114 (“touchscreen 114”) attached to the casing 11,” Mander paragraph 0014; "FIG. 3G shows the graphical user interface 350 in a configuration in which the user has selected to overlay a graphical caliper tool 368 on the ultrasound image... The processor then produces a display of a measurement (e.g., 1.0 cm) between a pair of endpoints 363, 365. If the user touches the display near either endpoint, the processor produces a handle 366 that is connected by a dotted line to the nearest endpoint that was touched. Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move... In another aspect of this embodiment, the graphical handle 366 is displayed such that it is offset from the endpoint 363," Mander paragraph 0026); 
a user inputter, comprising a touch panel, configured to receive a first touch input when the first touch input is detected on a first adjusting portion on the display, and to receive a second touch input when the second touch input is detected on a second adjusting portion on the display (“The touchscreen 114 has a touchscreen surface 118 with transparent electrodes (e.g., indium tin oxide electrodes; not shown) in a capacitive configuration for sensing skin or stylus contact with the touchscreen surface 118,” Mander paragraph 0014; “If the user touches the display near either endpoint, the processor produces a handle 366 that is connected by a dotted line to the nearest endpoint that was touched. Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move," Mander paragraph 0026); and 
a controller, comprising an image processor (“The CPU 242 includes a programmable processor 249 configured to execute instructions in memory 248 in order to perform various processes, logic flows, and routines,” Mander paragraph 0017), configured to: 
change positions of the first and second adjusting portions by the first and second touch inputs, respectively, so as to adjust positions of the first measuring point and the second measuring point, respectively ("Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move. In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352)," Mander paragraph 0026), and 
obtain a measurement value based on the adjusted positions of the first measuring point and the second measuring point ("The processor then produces a display of a measurement (e.g., 1.0 cm) between a pair of endpoints 363, 365… As the user changes the location, the measurement taken by the caliper tool 368 changes based on the new position of the end point 363 relative to the other endpoint 365 of the caliper tool 368," Mander paragraph 0026), 
wherein the first adjusting portion includes a first reference point, and the second adjusting portion includes a second reference point, and wherein the position of the first adjusting portion is configured to move with respect to the a second reference point, and the position of the second adjusting portion is configured to move with respect to the a first reference point ("Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move. In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352)," Mander paragraph 0026).

As to claim 22, Mander further discloses the ultrasound apparatus of claim 21, wherein the position of the first adjusting portion moves with respect to the second reference point while being spaced apart from the first measuring point ("Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move. In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352)… In another aspect of this embodiment, the graphical handle 366 is displayed such that it is offset from the endpoint 363. As such, the user's fingertip does not obscure the user's view of the endpoint 363 while operating the graphical caliper tool 368," Mander paragraph 0026), and 
the position of the second adjusting portion moves with respect to the first reference point while being spaced apart from the second measuring point ("Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move. In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352)… In another aspect of this embodiment, the graphical handle 366 is displayed such that it is offset from the endpoint 363. As such, the user's fingertip does not obscure the user's view of the endpoint 363 while operating the graphical caliper tool 368," Mander paragraph 0026).

As to claim 23, Mander further discloses the ultrasound apparatus of claim 21, wherein the position of the first adjusting portion moves toward or away from, and/or rotates about, the second reference point ("In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352)," Mander paragraph 0026; Mander Figure 3G 366 can be dragged in 2D space), and 
wherein the position of the second adjusting portion moves toward or away from, and/or rotates about, the first reference point ("In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352)," Mander paragraph 0026; Mander Figure 3G 366 can be dragged in 2D space).

As to claim 25, Mander further discloses the ultrasound apparatus of claim 21, wherein the position of the second measuring point is kept unchanged when the first touch input for changing the position of the first adjusting portion is received ("In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352). As the user changes the location, the measurement taken by the caliper tool 368 changes based on the new position of the end point 363 relative to the other endpoint 365 of the caliper tool 368," Mander paragraph 0026), and 
wherein the position of the first measuring point is kept unchanged when the second touch input for changing the position of the second adjusting portion is received ("In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352). As the user changes the location, the measurement taken by the caliper tool 368 changes based on the new position of the end point 363 relative to the other endpoint 365 of the caliper tool 368," Mander paragraph 0026).

As to claim 31, Mander discloses a method of processing an ultrasound image, the method comprising: 
displaying, on an ultrasound image, a first measuring point and a second measuring point which indicate points on the ultrasound image that are to be measured (“In the illustrated embodiment, the base unit 110 includes a casing 112 (e.g., a plastic and/or metallic casing) and a touchscreen display 114 (“touchscreen 114”) attached to the casing 11,” Mander paragraph 0014; "FIG. 3G shows the graphical user interface 350 in a configuration in which the user has selected to overlay a graphical caliper tool 368 on the ultrasound image... The processor then produces a display of a measurement (e.g., 1.0 cm) between a pair of endpoints 363, 365. If the user touches the display near either endpoint, the processor produces a handle 366 that is connected by a dotted line to the nearest endpoint that was touched. Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move... In another aspect of this embodiment, the graphical handle 366 is displayed such that it is offset from the endpoint 363," Mander paragraph 0026); 
receiving a first touch input when the first touch input is detected on a first adjusting portion on the display, and to receive a second touch input when the second touch input is detected on a second adjusting portion on the display (“The touchscreen 114 has a touchscreen surface 118 with transparent electrodes (e.g., indium tin oxide electrodes; not shown) in a capacitive configuration for sensing skin or stylus contact with the touchscreen surface 118,” Mander paragraph 0014; “If the user touches the display near either endpoint, the processor produces a handle 366 that is connected by a dotted line to the nearest endpoint that was touched. Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move," Mander paragraph 0026); 
changing positions of the first and second adjusting portions by the first and second touch inputs, respectively, so as to adjust positions of the first measuring point and the second measuring point, respectively ("Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move. In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352)," Mander paragraph 0026); and 
obtaining a measurement value based on the adjusted positions of the first measuring point and the second measuring point ("The processor then produces a display of a measurement (e.g., 1.0 cm) between a pair of endpoints 363, 365… As the user changes the location, the measurement taken by the caliper tool 368 changes based on the new position of the end point 363 relative to the other endpoint 365 of the caliper tool 368," Mander paragraph 0026), 
wherein the position of the first adjusting portion is configured to move with respect to the a second reference point, and the position of the second adjusting portion is configured to move with respect to the a first reference point ("Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move. In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352)," Mander paragraph 0026).

As to claim 32, it is substantially similar to claim 22 and is therefore rejected using the same rationale as above.

As to claim 33, it is substantially similar to claim 23 and is therefore rejected using the same rationale as above.

As to claim 35, it is substantially similar to claim 25 and is therefore rejected using the same rationale as above.

As to claim 41, Mander discloses an ultrasound apparatus comprising: 
a display configured to display, on an ultrasound image, a first measuring point and a second measuring point which indicate points on the ultrasound image that are to be measured (“In the illustrated embodiment, the base unit 110 includes a casing 112 (e.g., a plastic and/or metallic casing) and a touchscreen display 114 (“touchscreen 114”) attached to the casing 11,” Mander paragraph 0014; "FIG. 3G shows the graphical user interface 350 in a configuration in which the user has selected to overlay a graphical caliper tool 368 on the ultrasound image... The processor then produces a display of a measurement (e.g., 1.0 cm) between a pair of endpoints 363, 365. If the user touches the display near either endpoint, the processor produces a handle 366 that is connected by a dotted line to the nearest endpoint that was touched. Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move... In another aspect of this embodiment, the graphical handle 366 is displayed such that it is offset from the endpoint 363," Mander paragraph 0026); 
a user inputter, comprising a touch panel, configured to receive a first touch input when the first touch input is detected on a first adjusting portion on the display, and to receive a second touch input when the second touch input is detected on a second adjusting portion on the display (“The touchscreen 114 has a touchscreen surface 118 with transparent electrodes (e.g., indium tin oxide electrodes; not shown) in a capacitive configuration for sensing skin or stylus contact with the touchscreen surface 118,” Mander paragraph 0014; “If the user touches the display near either endpoint, the processor produces a handle 366 that is connected by a dotted line to the nearest endpoint that was touched. Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move," Mander paragraph 0026); and 
a controller, comprising an image processor (“The CPU 242 includes a programmable processor 249 configured to execute instructions in memory 248 in order to perform various processes, logic flows, and routines,” Mander paragraph 0017), configured to: 
change positions of the first and second adjusting portions by the first and second touch inputs, respectively, so as to adjust positions of the first measuring point and the second measuring point, respectively ("Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move. In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352)," Mander paragraph 0026), and 
obtain a measurement value based on the adjusted positions of the first measuring point and the second measuring point ("The processor then produces a display of a measurement (e.g., 1.0 cm) between a pair of endpoints 363, 365… As the user changes the location, the measurement taken by the caliper tool 368 changes based on the new position of the end point 363 relative to the other endpoint 365 of the caliper tool 368," Mander paragraph 0026),
wherein the position of the first adjusting portion is configured to rotate about the a second reference point, and the position of the second adjusting portion is configured to rotate about the a first reference point ("Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move. In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352)," Mander paragraph 0026; Mander Figure 3G 366 can be dragged in 2D space including being rotated around the other endpoint).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 26-28, 34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mander et al. (US 20150297179 A1, hereinafter Mander) in view of Petruzzelli et al. (US 20130324850 A1, hereinafter Petruzzelli).

As to claim 24, Mander further discloses the ultrasound apparatus of claim 21, wherein the position of the first measuring point is spaced apart from the first adjusting portion by a first distance, and wherein the position of the second measuring point is spaced apart from the second adjusting portion by a second distance ("In another aspect of this embodiment, the graphical handle 366 is displayed such that it is offset from the endpoint 363. As such, the user's fingertip does not obscure the user's view of the endpoint 363 while operating the graphical caliper tool 368," Mander paragraph 0026).
However Mander does not appear to explicitly disclose a first predetermined distance, the first predetermined distance being maintained while the position of the first adjusting portion changes, a second predetermined distance, the second predetermined distance being maintained while the position of the second adjusting portion changes.
Petruzzelli teaches a first predetermined distance, the first predetermined distance being maintained while the position of the first adjusting portion changes, a second predetermined distance, the second predetermined distance being maintained while the position of the second adjusting portion changes ("At a particular distance and orientation from the touch area 302, an off-set cursor 300 may appear," Petruzzelli paragraph 0058; “When the user 202 moves the position of where they are touching the interface 100 (i.e., the touch area 302), the user's movements (in the direction of the arrow) may be translated into a corresponding movement in the off-set cursor 300,” Petruzzelli paragraph 0061).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Mander to show a move handle at a predetermined offset distance and to maintain the distance as taught by Petruzzelli. One would have been motivated to make such a combination so that the positions of the handles are predictable and consistent thus resulting in greater ease of use for the user.

As to claim 26, Mander further discloses the ultrasound apparatus of claim 21, wherein the controller is further configured to concurrently display the first measuring point, the second measuring point, the first adjusting portion (“The processor then produces a display of a measurement (e.g., 1.0 cm) between a pair of endpoints 363, 365. If the user touches the display near either endpoint, the processor produces a handle 366 that is connected by a dotted line to the nearest endpoint that was touched,” Mander paragraph 0026; Mander Figure 3G 363, 365, 366 displayed concurrently).
However Mander does not appear to explicitly disclose a limitation wherein the controller is further configured to concurrently display the first measuring point, the second measuring point, the first adjusting portion, and the second adjusting portion.
Petruzzelli teaches a limitation wherein the controller is further configured to concurrently display the first measuring point, the second measuring point, the first adjusting portion, and the second adjusting portion ("Interacting with (e.g., touching) an area of interest of an image displayed in the primary imaging area 102, however, may result in the user 202 obscuring the area of interest with their hands and/or fingers. Accordingly, in some embodiments, the interface 100 may utilize a touch area 302 that is off-set from a cursor 300," Petruzelli paragraph 0057; "Further, in certain embodiments, a user 202 may utilize a plurality of touch areas 302 and/or off-set cursors 300 to interact with the interface 100 using any number of multi-point gesture commands. For example, a user 202 may zoom into an image displayed in the primary imaging area 102 defined by two off-set cursors 300 by moving the two respective touch points 302 associated with the off-set cursors 300 apart in a "spread" gesture. The touch area 302 may be similarly utilized to select an item displayed on the interface under an off-set cursor 300 (e.g., by tapping the touch area 302 twice or the like)," Petruzzelli paragraph 0059; Petruzzelli Figure 18 measure interface with two cursors where two offset touch areas would also be displayed).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Mander to show both move handles concurrently as taught by Petruzzelli. One would have been motivated to make such a combination so that the user would not have to constantly perform an additional touch to display the offset move handle in a situation where the user is making multiple refining changes to multiple measurement endpoints, thus reducing steps and resulting in greater ease of use for the user.

As to claim 27, Mander further discloses the ultrasound apparatus of claim 21, wherein the display is further configured to display, on the ultrasound image, a measuring device image representing a physical shape of a measuring device, wherein the measuring device image comprises the first and second adjusting portions and the first measuring point ("FIG. 3G shows the graphical user interface 350 in a configuration in which the user has selected to overlay a graphical caliper tool 368 on the ultrasound image… If the user touches the display near either endpoint, the processor produces a handle 366 that is connected by a dotted line to the nearest endpoint that was touched," Mander paragraph 0026; Mander Figure 3G 365, 363, 366 lines where a physical line or lines in the real world could be a "measuring device").
However Mander does not appear to explicitly disclose a limitation wherein the measuring device image comprises the first and second adjusting portions and the first and second measuring points.
Petruzzelli teaches a limitation wherein the measuring device image comprises the first and second adjusting portions and the first and second measuring points ("Interacting with (e.g., touching) an area of interest of an image displayed in the primary imaging area 102, however, may result in the user 202 obscuring the area of interest with their hands and/or fingers. Accordingly, in some embodiments, the interface 100 may utilize a touch area 302 that is off-set from a cursor 300," Petruzelli paragraph 0057; "Further, in certain embodiments, a user 202 may utilize a plurality of touch areas 302 and/or off-set cursors 300 to interact with the interface 100 using any number of multi-point gesture commands. For example, a user 202 may zoom into an image displayed in the primary imaging area 102 defined by two off-set cursors 300 by moving the two respective touch points 302 associated with the off-set cursors 300 apart in a "spread" gesture. The touch area 302 may be similarly utilized to select an item displayed on the interface under an off-set cursor 300 (e.g., by tapping the touch area 302 twice or the like)," Petruzzelli paragraph 0059; Petruzzelli Figure 18 measure interface with two cursors where two offset touch areas would also be displayed).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Mander to show both move handles concurrently as taught by Petruzzelli. One would have been motivated to make such a combination so that the user would not have to constantly perform an additional touch to display the offset move handle in a situation where the user is making multiple refining changes to multiple measurement endpoints, thus reducing steps and resulting in greater ease of use for the user.

As to claim 28, Mander as modified by Petruzzelli further discloses the ultrasound apparatus of claim 27, wherein the first and second touch inputs for changing the positions of the first adjusting portion and the second adjusting portion comprise a user input of touching and dragging the first adjusting portion and the second adjusting portion ("Then user can than move endpoint by dragging the handle 366 in the direction where the endpoint is to move. In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352). As the user changes the location, the measurement taken by the caliper tool 368 changes based on the new position of the end point 363 relative to the other endpoint 365 of the caliper tool 368," Mander paragraph 0026).

As to claim 34, it is substantially similar to claim 24 and is therefore rejected using the same rationale as above.

As to claim 36, it is substantially similar to claim 26 and is therefore rejected using the same rationale as above.

As to claim 37, it is substantially similar to claim 27 and is therefore rejected using the same rationale as above.

As to claim 38, it is substantially similar to claim 28 and is therefore rejected using the same rationale as above.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mander et al. (US 20150297179 A1, hereinafter Mander) in view of Petruzzelli et al. (US 20130324850 A1, hereinafter Petruzzelli) in further view of Bluth et al. (US 6692436 B1, hereinafter Bluth).

As to claim 29, Mander as modified by Petruzzelli further discloses the ultrasound apparatus of claim 28, wherein the user inputter is further configured to receive a touch input of ending the user input of touching and dragging the first adjusting portion and the second adjusting portion (“In some embodiments, the control areas 355 can automatically retract if the user does not touch or access the selected control area for a certain period of time (e.g., within several seconds of not touching the selected control area),” Mander paragraph 0019; “In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352). As the user changes the location, the measurement taken by the caliper tool 368 changes based on the new position of the end point 363 relative to the other endpoint 365 of the caliper tool 368,” Mander paragraph 0026, can detect when a user stops touching the screen and will stop calculating the updated measurement in response), and
a button image for storing the obtained measurement value in correspondence with the ultrasound image (“Touching the save button may save a copy of one or more moving and/or still images displayed in the primary imaging area 102,” Petruzzelli paragraph 0046; “Further, the comment and/or any other annotations disclosed herein may be included in any saved copy of the image,” Petruzzelli paragraph 0051).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Mander to allow saving the ultrasound images and measurements as taught by Petruzzelli. One would have been motivated to make such a combination so that the user could refer back previous measurements without needing to manually write them down first, reducing steps and resulting in greater ease of use for the user.
However neither Mander nor Petruzzelli appear to explicitly disclose a limitation wherein the display is further configured to display on the ultrasound image a button image for storing the obtained measurement value in correspondence with the ultrasound image when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended.
Bluth teaches a limitation wherein the display is further configured to display a button image for storing the obtained measurement value when the measurement is ended (“When the blood pressure test is complete, the health services and information system software 120 displays a blood pressure testing end screen 520, shown in FIG. 5B,” Bluth column 8 lines 41-43; “The blood pressure testing end screen 520 has soft buttons including a store results button 524 for storing the patient's results,” Bluth column 8 lines 49-52).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Mander to selectively display the save button upon completion of measurement determination as taught by Bluth. One would have been motivated to make such a combination so the screen is not needlessly cluttered up with buttons that the user does not yet need resulting in greater ease of use for the user.

As to claim 39, it is substantially similar to claim 29 and is therefore rejected using the same rationale as above.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mander et al. (US 20150297179 A1, hereinafter Mander) in view of Petruzzelli et al. (US 20130324850 A1, hereinafter Petruzzelli) in further view of Tashiro (US 20130261449 A1) in further view of Patterson (US 20020052941 A1).

As to claim 30, Mander as modified by Petruzzelli further discloses the ultrasound apparatus of claim 28, wherein the user inputter is further configured to receive a touch input of ending the user input of touching and dragging the first adjusting portion and the second adjusting portion (“In some embodiments, the control areas 355 can automatically retract if the user does not touch or access the selected control area for a certain period of time (e.g., within several seconds of not touching the selected control area),” Mander paragraph 0019; “In one aspect of this embodiment, the user can use the graphical handle 366 to change the location of the end point 363 on the active image area 352 (e.g., by dragging the graphical handle 366 to a different location on the active image area 352). As the user changes the location, the measurement taken by the caliper tool 368 changes based on the new position of the end point 363 relative to the other endpoint 365 of the caliper tool 368,” Mander paragraph 0026, can detect when a user stops touching the screen and will stop calculating the updated measurement in response).
However neither Mander nor Petruzzelli appear to explicitly disclose a limitation wherein the display is further configured to delete the measuring device image and display on the ultrasound image a button image for re-adjusting the positions of the first measuring point and the second measuring point when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended.
Tashiro teaches a limitation wherein the display is further configured to delete the measuring device image when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended ("The control unit may receive from the operating unit a notice of completion of measurement using one of the measurement calipers and delete a displayed measurement line of the one of the measurement calipers after the completion of the measurement," Tashiro paragraph 0011; "It is of course possible to delete the measurement lines as described above after the end of the whole measurement, and the auxiliary lines H may also be deleted from above the ultrasound image as shown in FIG. 8H. The positions measured with the measurement calipers can be confirmed more clearly," Tashiro paragraph 0088).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Mander to delete the measuring device image upon completion of a measurement determination as taught by Tashiro. One would have been motivated to make such a combination so that the ultrasound image is not needlessly obscured with overlaid elements thus allowing the user to more easily see the ultrasound image.
However neither Mander nor Petruzzelli nor Tashiro appear to explicitly disclose a limitation wherein the display is further configured to display on the ultrasound image a button image for re-adjusting the positions of the first measuring point and the second measuring point when the user input of touching and dragging the first adjusting portion and the second adjusting portion is ended.
Patterson teaches a limitation wherein the display is further configured to display a button image for redisplaying hidden elements when elements are hidden (“This information can also be hidden by clicking on the `Hide Details` button and re-displayed by clicking on the `Show Details` button that appears when the details are no longer displayed,” Patterson paragraph 0301).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound apparatus of Mander to display a button to allow the redisplay of hidden measurement elements as taught by Patterson. One would have been motivated to make such a combination so that it is possible for the user to readjust the measurement end points if he/she made a mistake thus resulting in less frustration for the user.

As to claim 40, it is substantially similar to claim 30 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110169748 A1 to Tse et al. discloses a method for handling user input in an interactive input system, and interactive input system executing the method where a physical outline of a measuring tool is displayed on the screen;
US 20140121524 A1 to Chiang et al. a tablet ultrasound system where touch inputs display a magnified window with a cursor allowing the user to further fine-tune the placement of the cursor without obscuring the area of the image that is touched by the user; and
US 20140221835 A1 to Ota discloses an ultrasound diagnostic imaging apparatus where a cursor has multiple offset handles in order to fine-tune placement of the cursor without obscuring the area of the ultrasound image that the cursor is located in.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171